TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of March 29, 2013,
between FERRO PFANSTIEHL LABORATORIES, INC. (the “Seller”), and FERRO
CORPORATION (the “Purchaser”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in, or by reference in, the
Purchase Agreement (as defined below).

PRELIMINARY STATEMENT

WHEREAS, the Purchaser and the Seller are parties to that certain Purchase
Agreement, dated as of June 2, 2009 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Purchase Agreement”);

WHEREAS, concurrently herewith, the Purchaser and Ferro Finance Corporation (the
“SPE”) are entering into that certain Assignment Agreement, with the Agent,
Market Street and PNC Bank, National Association, as LC Bank (the “Assignment
Agreement”), dated as of the date hereof;

WHEREAS, concurrently herewith, the Purchaser, the SPE, PNC Bank, National
Association, as agent (in such capacity, the “Agent”), and as issuer of letters
of credit, and Market Street Funding LLC (“Market Street”) are entering into
that certain Second Amendment to Amended and Restated Receivables Purchase
Agreement (the “Receivables Purchase Agreement Amendment”), dated as of the date
hereof; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Assignment Agreement and the Receivables Purchase Agreement Amendment, the
parties hereto desire to terminate the Purchase Agreement and the Deferred
Purchase Price Note issued by the Purchaser in favor of the Seller (the “Subject
Note”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Termination of the Purchase Agreement and the Subject Note. After giving
effect to the reduction of the outstanding principal balance thereof pursuant to
the Assignment Agreement of even date herewith between Seller and Purchaser, and
notwithstanding anything to the contrary in the Purchase Agreement, the Subject
Note or any other Transaction Document, no further rights or obligations shall
exist under the Purchase Agreement or the Subject Note and both the Purchase
Agreement and the Subject Note shall be terminated in their entirety and shall
be of no further force or effect (subject to, in each case, the survival of all
provisions thereof which by their terms expressly survive the termination of the
Purchase Agreement or the Subject Note).

2. Authorization to File Termination Statement or Financing Statement Amendment.
Upon the effectiveness of this Agreement, the Agent and the Purchaser hereby
authorizes the Seller (or any other Person on its behalf) to file (at the
expense of the Seller) a UCC-3 financing statement amendment, in form and
substance satisfactory to the Agent, terminating or assigning the UCC-1
financing statement identified on Exhibit A hereto.

3. Waiver. Each of the parties hereto hereby expressly waives any notice or
other requirements set forth in the Purchase Agreement, the Subject Note or any
other Transaction Document (other than any notice or other requirement set forth
herein) as a prerequisite or condition precedent to the terms set forth herein.

4. Conditions Precedent to Effectiveness. This Agreement shall become effective
as of the date hereof (i) concurrently with effectiveness of the Receivables
Purchase Agreement Amendment and (ii) upon receipt by the Agent of
(a) counterparts of this Agreement duly executed by each of the parties hereto,
in form and substance satisfactory to the Agent, and (b) evidence of the
cancellation of the Subject Note.

5. Representations and Warranties. Each of the Purchaser and the Seller hereby
represents and warrants to the Agent and the other parties hereto as follows:

(a) Enforceability. The execution and delivery by such Person of this Agreement,
and the performance of each of its obligations under this Agreement, are within
each of its corporate powers and have been duly authorized by all necessary
corporate action on its part. This Agreement is such Person’s valid and legally
binding obligation, enforceable in accordance with its terms except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b) No Default. Both before and immediately after giving effect to this
Agreement and the transactions contemplated hereby and after giving effect to
the consent set forth in Section 4 of the Receivables Purchase Agreement
Amendment, no Event of Termination or Incipient Event of Termination exists or
shall exist.

(c) Subject Note. The Seller has (i) received payment in full of all amounts, if
any, that were outstanding under the Subject Note, (ii) as of the date hereof,
after giving effect to any such payment, no amounts are outstanding under the
Subject Note and (iii) the Seller has not assigned any of its rights under the
Subject Note to any Person.

6. Further Assurances. Each of the Purchaser and the Seller shall cooperate
with, and take such action as may be reasonably requested by, the Agent or any
other party hereto in order to carry out the provisions and purposes of this
Agreement, generally, and the transactions contemplated hereby.

7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

8. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

9. Headings. The section headings contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

10. Third Party Beneficiaries. The Agent, the LC Bank and Market Street are
intended third party beneficiaries of this Agreement and shall have the right to
rely on the terms of this Agreement and enforce the provisions hereof.

11. Waivers and Amendments. This Agreement shall not be waived, amended or
otherwise modified except in writing, duly executed by each of the parties
hereto with the prior written consent of the Agent.

[Signature pages follow]

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day first above written.

FERRO PFANSTIEHL LABORATORIES, INC.

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO CORPORATION

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


PNC BANK, NATIONAL ASSOCIATION,


as Agent

         
By:
  /s/ Mark S. Falcione  

 
       
Name:
  Mark S. Falcione  

 
       

Title: Executive Vice President

Exhibit A

UCC-1 FINANCING STATEMENT TO BE TERMINATED OR ASSIGNED

             
Debtor
  Filing Office   Identification Number   Filing Date
 
           
Ferro Pfanstiehl
Laboratories, Inc.
  Delaware

  2009 1742581

  June 2, 2009


 
           

